Case 2:12-cv-11656-AC-LJM ECF No. 113 filed 06/03/19         PageID.2943    Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ABDULRAHMAN CHERRI,                     )
et al.,                                 )
                                        )
            Plaintiffs,                 )       Case No. 2:12-cv-11656
                                        )       Hon. Avern Cohn
      v.                                )       Magistrate Hon. Laurie J. Michaelson
                                        )
CHRISTOPHER A. WRAY,                    )
Director, Federal Bureau                )
of Investigation, et al.,               )
                                        )
            Defendants.                 )
                                        )

__________________________________________________________________

      STIPULATED ORDER EXTENDING SUMMARY JUDGMENT
                   BRIEFING DEADLINES
      Upon stipulation of the parties, by and through their respective attorneys, it is

hereby ordered that the summary judgment briefing deadlines are extended and set as

follows:

      Government’s Response to Plaintiffs’ MSJ and Cross MSJ: July 29, 2019
      Plaintiffs’ Cross-Opposition/Reply: August 30, 2019
      Government’s Reply: September 20, 2019

      IT IS SO ORDERED.
                     s/Avern Cohn
                     AVERN COHN
                     UNITED STATES DISTRICT JUDGE
Dated: 6/3/2019




                                            1
Case 2:12-cv-11656-AC-LJM ECF No. 113 filed 06/03/19     PageID.2944     Page 2 of 2




Approved as to form and substance:

                               CAIR LEGAL DEFENSE FUND

                               BY: /s/ Lena Masri
                               LENA F. MASRI (P73461)
                               GADEIR I. ABBAS (VA # 81161)*
                               CAROLYN M. HOMER (DC # 1049145)
                               JUSTIN SADOWSKY (DC # 977642) €
                               453 New Jersey Ave, SE
                               Washington, DC 20003
                               Phone: (202) 488-8787
                                 lmasri@cair.com

                               Attorneys for Plaintiff

                               JOSEPH H. HUNT
                               Assistant Attorney General

                               JOHN R. TYLER
                               Assistant Director, Federal Programs Branch

                               /s/ Leslie Cooper Vigen
                               LESLIE COOPER VIGEN
                               Trial Attorney (D.C. Bar No. 1019782)
                               United States Department of Justice
                               Civil Division, Federal Programs Branch
                               1100 L Street, N.W.
                               Washington, DC 20005
                               Tel: (202) 305-0727
                               Fax: (202) 616-8470
                               Email: Leslie.Vigen@usdoj.gov

Dated: May 31, 2019




                                         2
